Title: To Thomas Jefferson from Francis J. Le Breton Dorgenoy, 21 April 1807
From: Dorgenoy, Francis J. Le Breton
To: Jefferson, Thomas


                        
                            His Excellency
                            
                            april 21st 1807. New Orleans.—
                        
                        I am very Bold indeed, to ask your Excellency a new favor, Having been so good as to confer on me, an
                            Employment of Great Trust, which tyes me By the strongest Bonds of Gratitude to your Excellency and Government.—
                        Lews Teinturier is the man that I have The honour to propose for the Office of Naval officer, resigned By
                            m.G. Garland. he speakes english Language, has been long acquainted in trading affairs, Lived in Jamaica many years at the
                            head of a Commercial house and By that reason, can be Considered as able in his capacity to possess the said employment.
                            he was one of Those unhappy victims of The french revolution, Driven out of their Plantations from haity island, and
                            having Lost all his fortune, he Provided for himself By his Knowledge in mathematicks, Drawing, Painting, Teaching The
                            English Grammar. his Morality is adequate to the Enounced Qualities, what put me in mind, taking the liberty to write in
                            his Behalf, conscious as I am of his integrity, and how much it is convenient for a Newly acquired Country, to have at any
                            Department, men who Respect themselves, can meet The public eye, without fear Nor apprehension, that they should discover
                            any spot in their Demeanours and Conduct; men Attached To Our Gouvernment and saint Constitution.—
                        I am with The Greatest Veneration and Respect Of Your Excellency The Most humble and Devoted servant
                        
                            F J Le Breton D’orgenoy
                            
                            marshal for the District of Orleans
                        
                    